NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                           FOR THE NINTH CIRCUIT
                                                                            SEP 17 2015
UNITED STATES OF AMERICA,                        No. 14-50070           MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


              Plaintiff - Appellee,              D.C. No. 3:10-cr-00014-BEN-1

 v.
                                                 MEMORANDUM*
BETSY ELIZABETH DURANTY-
MOORE, aka Elizabeth Sarah Collins, aka
Betsy Duranty, aka Betsy Elizabeth
Duranty, aka Betsy Moore, aka Betsy
Elizabeth Proebstle,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                     Argued and Submitted September 2, 2015
                              Pasadena, California

Before: GRABER, RAWLINSON, and WATFORD, Circuit Judges.

      Defendant Betsy Elizabeth Duranty-Moore appeals the district court’s order

revoking her supervised release and sentencing her to 12 months’ imprisonment


        *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
and 18 months’ supervised release. We have jurisdiction under 28 U.S.C. § 1291.

We affirm in part and remand for the limited purposes of striking the drug and

alcohol treatment condition from the judgment and of designating and explaining

any occupational restrictions imposed.

      1. The district court properly exercised its discretion to revoke Defendant’s

supervised release. See United States v. Thum, 749 F.3d 1143, 1145 (9th Cir.

2014) (reviewing a district court’s revocation of a term of supervised release for

abuse of discretion). The government established by a preponderance of the

evidence, see 18 U.S.C. § 3583(e)(3); Johnson v. United States, 529 U.S. 694, 700

(2000) (stating that burden of proof), that Defendant had violated the condition

requiring her to submit truthful and complete monthly reports to her probation

officer. It also established that Defendant was on notice of what she was required

to submit to satisfy that condition. There was no due process violation.

      2. The district court did not plainly err in imposing a condition requiring

mental health treatment. Defendant did not object to the condition when it was

imposed in 2011 pursuant to the probation officer’s recommendation. The

condition is contemplated by the sentencing guidelines, United States v. Lopez,

258 F.3d 1053, 1055–56 (9th Cir. 2001) (citing U.S.S.G. § 5D1.3(d)(5)), and it is




                                          2
reasonably related to the sentencing goals of deterrence and protection of the

public.1

      3. We lack sufficient information on this record to resolve Defendant’s

objection to the imposition of occupational restrictions. To impose an

occupational restriction, the district court must identify Defendant’s occupation

before her conviction and must articulate a "reasonably direct relationship"

between that occupation "and the conduct relevant to the offense," United States v.

Goddard, 537 F.3d 1087, 1092 (9th Cir. 2008) (quoting U.S.S.G. § 5F1.5(a)(1)),

which in this case was making a false statement (using a false identity) on an

application for a United States passport.

      The district court identified Defendant’s occupation as "someone who works

for a lawyer, collecting fees and so on." But the court did not specify which

conditions of supervision (if any) it considered occupational restrictions, nor did

the court articulate how any such occupational restriction(s) related to the offense



      1
         The district court did not make "on-the-record, medically-grounded
findings that court-ordered medication [was] necessary to accomplish one or more
of the factors listed in [18 U.S.C.] § 3583(d)(1)." United States v. Daniels, 541
F.3d 915, 926 (9th Cir. 2008) (internal quotation marks omitted). Accordingly, the
condition that Defendant take "all medications" prescribed to her "must be
understood as limited to those medications that do not implicate a particularly
significant liberty interest of the defendant." Id. (internal quotation marks
omitted).

                                            3
conduct. We therefore remand to allow the district court to designate any

occupational restrictions imposed as conditions of supervision and to articulate the

"reasonably direct relationship" between Defendant’s occupation "and the conduct

relevant to the offense." Id.

      The government concedes that the district court erred in imposing the

condition requiring drug and alcohol abuse treatment. We therefore REMAND for

the limited purposes of striking that condition from the judgment and of

designating and explaining any occupational restrictions imposed. The judgment is

otherwise AFFIRMED.




                                          4